Citation Nr: 1750310	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative spondylosis of the lumbosacral spine. 

2. Entitlement to a total disability based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2016, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In the April 2016 remand, the Board noted that a new examination must occur due to the age of the Veteran's last examination, as well as the conflicting information in the February 2010 and August 2011 VA examinations.  Further, the medical evidence indicated that the Veteran had been continuously seeking treatment for his low back disability and alleged worsening.  

The claims file includes a September 2016 notation from the Veteran's Evaluation Services to the VA in Montgomery, Alabama, which states that the Veteran did not attend his examination, scheduled for September 23, 2016.  The record contains no indication that the Veteran was notified of the pending examination or that the AOJ attempted to contact him following the missed examination in an attempt to reschedule.  

The Board refers to 38 C.F.R. § 3.655, which states that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  However, as it is unclear whether the Veteran was specifically advised of this regulation prior to the scheduling of the examination, the Veteran should once more be scheduled for a VA examination to assess the severity of his low back disability, to ensure procedural due process procedures are followed.  

During the course of the appeal for the back, the Veteran submitted an application for TDIU.  He indicated that, at least in part, his back disability prevented him from securing or following substantially gainful employment.  Although the RO adjudicated a TDIU claim separately in a September 2011 rating decision, the April 2016 Board remanded determined the TDIU issue is part and parcel of the back rating issue.  Thus, the Board again must remand the issue of TDIU as it is inextricably intertwined with the back rating issue.  

In addition, the record contains returned mail from August 2017, indicating that the address on file may no longer be correct for the Veteran.  Upon remand, the AOJ must make efforts to verify a current address of record for the Veteran and provide him proper notice of the new VA examination.  

Finally, the record reflects that the Veteran receives VA treatment.  The most recent VA treatment records are from October 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following actions:

1. Take appropriate steps to verify the Veteran's current address.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2. Obtain the Veteran's VA treatment records from October 2016 to the present.  

3. 	After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability and notify him of the scheduled examination at his current address, as verified in accordance with the development completed above.  The entire claims file should be made available to the examiner in conjunction with the examination.  

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail, including both orthopedic and neurologic manifestations.  

In addition, the examiner should specifically state whether the Veteran's back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

Finally, the examiner should comment on any functional impairment on the Veteran's daily life caused by his service-connected back disability, including in combination with his other service-connected disabilities (bilateral pes planus and epididymitis).  

The examination report should include a complete rationale for all opinions expresses.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




